Name: Commission Regulation (EEC) No 3048/89 of 10 October 1989 fixing the amount of the security for advance- fixing certificates for soya beans
 Type: Regulation
 Subject Matter: economic policy;  civil law;  plant product
 Date Published: nan

 11 . 10 . 89 Official Journal of the European Communities No L 292/9 COMMISSION REGULATION (EEC) No 3048/89 of 10 October 1989 fixing the amount of the security for advance-fixing certificates for soya beans Whereas the level of the security should have been set in order to be applicable to certificates issued from 1 September 1989 onwards, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concerning special measures for soya beans ('), as last amended "by Regulation (EEC) No 1231 /89 (2), Having regard to Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the application of the special measures for soya beans (3), and in particular Article 23 (1 ) thereof, Whereas Article 4b of Regulation (EEC) No 2194/85 provides for the introduction of a security where the aid for soya beans is advance-fixed ; Whereas Article 23 of Regulation (EEC) No 2537/89 provides for the setting of the security to be done by Commission regulation ; whereas the level of the security should be set at a level which is reasonable in regard to the aims of the security system and the economic situation ; HAS ADOPTED THIS REGULATION : Article 1 The amount of the security referred to in Article 4b of Regulation (EEC) No 2194/85 shall be ECU 8 per 100 kilograms. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to certificates issued from 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 204, 2. 8 . 1985, p. 1 . O OJ No L 128, 11 . 5. 1989, p. 24. O OJ No L 245, 22. 8 . 1989, p. 8 .